I dissent to an affirmance as to Dr. Widen, the deputy coroner. As to the two other defendants the order was right. There can be no doubt that under our statute this death was one requiring the coroner to take charge of the body for the purpose of making the proper investigation as to the cause of death. He also had authority to order an autopsy to be made upon the body. Having directed defendant Clawson to make it, Clawson should be held liable only for an improper autopsy. There is no evidence to support a finding of an improperly performed autopsy. The body was lawfully in charge of the coroner until his investigation was finished, and he could properly direct the undertaker to take the body to the county morgue, and the latter could not be held accountable to plaintiff for so doing. There is no evidence of failure on his part properly to prepare the body for burial. But I think plaintiff's evidence made an issue for the jury as to whether or not the facts and circumstances surrounding Kingsley's death were not such that without an autopsy the coroner could have come to a satisfactory conclusion that death was accidental, caused solely by monoxide gas poisoning. Autopsies should be cautiously ordered so as not unnecessarily to wound or irritate the feelings of the next of kin and so *Page 475 
as to avoid imposing needless expense upon the county. Defendants' counsel cite Darcy v. Presbyterian Hospital,130 A.D. 496, 114 N.Y. S. 1052, but that decision was reversed in 202 N.Y. 259, 95 N.E. 695, Ann. Cas. 1912d 1238, and the opinion therein supports plaintiff's contention that it was error to direct a verdict in favor of defendant Widen. There was also error in excluding questions asked of Dr. Doctor, plaintiff's medical expert, tending to prove that there was no need for an autopsy in order to determine the cause of death.